DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 02, 2022 has been entered.  Applicant has amended claims 1, 5-11, 13-15, and 18. Claims 1-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 11 and 14 are in independent form.

Response to Arguments
Applicant’s arguments filed March 02, 2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument, Examiner respectfully disagrees.  Regarding claim 1, as explained in the rejection section, the message content that indicates a meeting request not only automatically creates the meeting event in the calendar but also automatically created a sticky icon representative of that message indicating a meeting request and that sticky icon is displayed on the homescreen. That sticky icon when first displayed on the homescreen already has an initial appearance until the meeting designated date and/or time then the device “visually” remind user about the sticky icon that indicate the meeting event, which means the appearance of the sticky icon is visually changed so that the changed appearance is different from the initial appearance in order to visually remind the user of the meeting.  Claims 11 and 14 again claiming similar subject matter as in claim 1, note that the difference between a current time and a date of the meeting could range from 0 to any time length, and Meyr does teach visually remind user of the meeting event at the designated date and/or time, therefore, Meyr still teach applicant’s argued limitation.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 21 of U.S. Patent No.10,521,070 (hereinafter ‘070) in view of Meyr (US PGPub. No. 2012/0216127).  Claims 1, 18 and 21 of the patent ‘070 include all limitations found in current application claims 1, 11 and 14, except the limitations with respect to a first icon representative of an event indicated in the content of a message and modifying the first icon based on a change to a status of the event/a difference between a current time and a date of the event.  However, Meyr teaches that the sticky message icon displayed on the homescreen can contain content of an email message, and that the message content can indicate a meeting request, which automatically creates the meeting event in the calendar in addition to the automatically created sticky icon that is displayed on the homescreen. The sticky icon when first displayed on the homescreen has an initial appearance until the meeting designated date and/or time then the device visually remind user about the sticky icon that indicate the meeting event, which means the appearance of the sticky icon is visually changed in some way to remind the user of the meeting (Paragraphs 25, 30, 38-39, 67).  It would have been obvious to modify Patent ‘070 with the teachings of Meyr with the motivation so that user can be easily reminded of its content when he looks at his home screen and to provides a quick and easily accessible reminder of the meeting (Paragraphs 12-13).

Claim Objections
Claim 11 is objected to because of the following informalities:  Regarding claim 11, the limitation “...a first message of the messages...” should be amended to “...a first message of the one or more messages...” to keep consistent referencing of the element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, 13-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following limitations are indefinite and will be given their possible broadest reasonable interpretations for the purpose of compact prosecution.
Claim 7, the limitation “....presenting a second icon based upon a determination that second content...is associated with the second icon...modifying an appearance of the second based upon a date of an event associated with the second content..” is still unclear and does not appear to make sense.  First, how can second content is associated with a second icon that is being determined based on the second content?  It is like saying a second icon is associated with the second icon itself?  Second, the limitation “a date of an event associated 
Claim 9 overall is unclear why the modifying of the second icon has anything to do with modifying the first icon?
Claim 11 lacks a connection between the first icon and the event indicated in the content of the first message. Nowhere in the claim recites that the first icon is representative of the event indicated in the content of the first message.
Claim 13 does not make sense in view of parent claim 11 because the first icon in parent claim 11 is directed to the event indicated by the content of the first message, however, claim 13 the fist icon is directed to a distance.
Claim 14 lacks a connection between the icon/tile of the first application and the event indicated in the content of the first electronic message.  Also it is unclear why the notation (i) and (ii) are needed?
Claim 15 overall does not make sense because the locations recited in the parent claim also include a location of the icon representative of the event indicated by the content of the first electronic message, therefore, how does a location of the icon representative of the event 
Claim 20 does not make sense in view of parent claim 14 because parent claim 14 already recites a date of an event indicated in the content of the first electronic message but claim 20 is claiming another first electronic message (e.g. “a first electronic message”) that is related to a purchase and also the purchase has nothing to with a difference in time between a current time and a date of the event.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127).

In reference to independent claim 1:
Mahaffey teaches a method, comprising: identifying applications installed on a mobile device; maintaining historical data pertaining to use of the applications installed on the mobile device; ascertaining a context of the mobile device, wherein the context comprises.....determining a plurality of icons representing a plurality of items to be presented within a homescreen of a display of the mobile device based, at least in part, on (i) the context of the mobile device comprising....and (ii) the historical data, the plurality of items comprising at least a portion of the applications installed on the mobile device; updating the homescreen of the mobile device according to the plurality of icons determined based, at least in part, on.....and (ii) the historical data, wherein updating the homescreen of the mobile device comprises..... Page 3receiving, from a first application of the applications installed on the mobile device, a request pertaining to display of an icon associated with the first application or a tile associated with the first application; determining whether to display the icon or the tile according to the request received from the first application based, at least in part, on the context of the mobile device; and providing the icon or the tile associated with the first application for display within the homescreen of the mobile device responsive to determining to display the icon or the tile associated with the first application (i.e. ... Applications and other device functions are typically represented as icons ...alter the display of icons associated with applications or activities...or hide icons based on several contextual factors including application usage.... each mobile device 118-120 executes an application management component 118a-120a that manages applications loaded onto the device and coordinates with the GUI of the device to display icons and other information associated with each application through the device display....monitor the applications and activities executed or performed by the mobile devices, as well as their usage contexts...Using this information, process 106 can manage the display of icons on the appropriate mobile devices....applications 202, 204 that are installed on mobile device 200 may be represented by icons.... application usage history on the mobile device... tracks or monitors the usage of applications... tracks the usage and context of applications on the mobile device.....The system records which apps are used when and where. The system keeps statistics on how frequently each app is used in time intervals and geographic regions, or in other semantic contexts that can be associated with or derived from geographic location, such as home or work, commuting or traveling, or weekday or weekend, or similar DOW/TOD times..... or any other relevant data that provides information regarding usage of the device, or any combination of these characteristics ... An initial determination is made to decide whether or not an icon is displayed at all.... additional types of context regions can be defined by the occurrence of a discrete event occurring on or perceived/sensed by the mobile device. These occurrences are typically triggered by a function of the mobile device itself, such as the receipt of a call, text,. include receipt of specific communications (e.g., voice call, text message, email, etc.) or from a particular sender or class of sender (e.g., co-worker, student, etc.), and so on...... modify a location of an icon as part of the modification of displaying an icon... one or more areas of the screen may be more desirable or attention-getting than other regions of the screen.... the center of the screen or the upper left corner may be more desirable than other areas in which to place frequently used app icons.... - Paragraphs 4, 24, 31-43, 70-78; Note that Mahaffey have briefly discussed that applications loaded onto the device coordinate with the GUI to display icons associated with the corresponding applications).
Although Mahaffey does not explicitly discuss
Meyr teaches “....The sticky message may display its content on the home screen 130 as an icon.... the smartphone 104 may perform some degree of textual analysis of the message content to determine that it includes a meeting request. From that determination, the smartphone 104 may automatically create the meeting event in the calendar.. Sticky message 366 contains text from an email message, text message or the like.... the device will visually,...remind the user about the sticky message at the designated date and/or time... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content....” (Paragraphs 25, 30, 38-39, 67; In other words, the message content that indicating a meeting request also automatically creates the meeting event in the calendar in addition to the automatically created sticky icon that is displayed on the homescreen. The sticky icon when first displayed on the homescreen already has an initial appearance until the meeting designated date and/or time then the device “visually” remind user about the sticky icon that indicate the meeting event, 

In reference to claim 2:
Mahaffey and Meyr teach the method as recited in claim 1, Meyr teaches comprising:  presenting a second icon based upon a determination that a second electronic mail message, of the one or more electronic mail messages that have been received via the mobile device, is indicative of a purchase (i.e. .... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content.... - Paragraph 67; Note that regardless the content is about purchase, content is merely text data, which is non-functional descriptive material, therefore will not be given patentable weight.  Furthermore, Meyr teaches keyword can be used to make a determination to automatically create a sticky, and the word 
 
In reference to claim 3:
Mahaffey and Meyr teach the method as recited in claim 1, Meyr teaches wherein the event is associated with a flight (i.e. .... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content.... - Paragraph 67; Again, mote that regardless the content is about a flight, content is merely text data, which is non-functional descriptive material, therefore will not be given patentable weight.  Furthermore, Meyr teaches keyword can be used to make a determination to automatically create a sticky, and the word “flight” could also be a keyword).  The motivation to combine Mahaffey and Meyr is the same as in claim 1.

In reference to claim 7:
Mahaffey and Meyr teach the method as recited in claim 1, Meyr teaches comprising: presenting a second icon based upon a determination that second content of a second electronic mail message, of the one or more electronic mail messages that have been received via the mobile device, is associated with the second icon, and modifying an appearance of the second icon based upon a date of an event associated with the second content of the second electronic mail message (i.e. .... the device determines whether the incoming message meets one or more criteria for a message to be designated "sticky" automatically. The device uses one or more "sticky" criteria 606 to make that determination. Examples of sticky criteria that may be employed to make this determination include (by way of example and not limitation)... keywords in the content of the message... the nature of the content.... - Paragraph 67; Again, Meyr teaches the sticky message display the content of the email, and note that “content” can be just about anything, which could include “a date” of something, therefore, the appearance of the sticky message icon that display the content of the email can include “a date” of something mentioned in the content of the email.  Note that Meyr teaches that keyword can be used to make a determination to automatically create a sticky, since content can be anything, therefore, “a date” could also be in the content of the email, which could also be used as a keyword).  The motivation to combine Mahaffey and Meyr is the same as in claim 1.

In reference to claim 9:
Mahaffey and Meyr teach the method as recited in claim 7, wherein the modifying the appearance of the second icon comprises Meyr teaches modifying, by the processor, the appearance of the first icon when the date of the event approaches (i.e. ....the device will visually,...remind the user about the sticky message at the designated date and/or time...” (Paragraphs 25, 30, 38-39, 67).  The motivation to combine Mahaffey and Meyr is the same as in claim 1.

In reference to claim 10:
Mahaffey and Meyr teach the method as recited in claim 1, comprising: presenting a second icon based upon a second event indicated in second content of a second electronic mail message; and modifying, by the processor, an appearance of the second icon based upon a change to the second status of the second event indicated in the second content of the second electronic mail message. 
- a second icon is representing a second email message is just another sticky message, therefore, Meyr teaches claim 10, and is rejected along the same rationale as in claim 1.  The motivation to combine Mahaffey and Meyr is the same as in claim 1.

In reference to independent claim 11:
An apparatus, comprising: a processor; and a memory, at least one of the processor or the memory being configured to: identify applications installed on a device; maintain historical data pertaining to use of the applications installed on the device; ascertain a context of the device, wherein the context comprises content of one or more messages that have been received via the device; determine a plurality of icons representing a plurality of items are to be presented within a homescreen of a display of the device based, at least in part, on (i) the context of the device comprising the content of the one or more messages that have been received via the device and (ii) the historical data, the plurality of items comprising at least a portion of the applications installed on the device; update the homescreen of the device according to the plurality of icons determined based, at least in part, on (i) the context of the device comprising the content of one or more messages that have been received via the device and (ii) the historical data, wherein updating the homescreen of the device comprises presenting a first icon, of the plurality of icons, with an appearance, wherein content of a first message of the messages is indicative of an event; receive, from a first application of the applications installed on the device, a request pertaining to display of an icon associated with the first application or a tile associated with the first application; determine whether to display the icon or the tile according to the request received from the first application based, at least in part, on the context of the device; and provide the icon or the tile for display within the homescreen of the device responsive to determining to display the icon or the tile associated with the first application; and modify the appearance of the first icon based upon a change to a difference in time between (i) a current time and (ii) a date of the event indicated by the content of the first message.
- Claim 11 contains substantially similar subject matter as in the combination of claim 1, and is rejected along the same rationale.  Mahaffey teaches processor, memory in at least paragraph 

In reference to claim 12:
Mahaffey and Meyr teach the apparatus as recited in claim 11, Mahaffey teaches at least one of the processor or the memory being configured to: modify a display attribute of at least one icon of the plurality of icons based, at least in part, on at least one of a frequency or recency of access of a corresponding item (i.e. ….to automatically alter the display for emphasized or de-emphasized icons, and different display features can be used depending on the likeliness of use of the associated app…. - Paragraphs 43-46).

In reference to independent claim 14:
A computer program product, comprising one or more non- transitory computer readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors to: identify applications installed on a device; maintain historical data pertaining to use of the applications installed on the device;   Page 8ascertain a context of the device, wherein the context comprises content of electronic messages that have been received via the device; wherein content of a first electronic message of the electronic messages is indicative of an event;  determine locations in which a plurality of icons representing a plurality of items are to be presented within a homescreen of a display of the device based, at least in part, on at least one of (i) the context of the device comprising the content of the electronic messages that have been received via the device or (ii) the historical data, the plurality of items comprising at least a portion of the applications installed on the device; update the homescreen of the device according to the locations determined based, at least in part, on at least one of (i) the context of the device comprising the content of the 
- Claim 14 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale, except that the icon is directed to a first application, and not specifically an electronic message, therefore, the status of an event directed to the first application could be interpreted as a new email/message notification event, which is taught by Mahaffey in paragraph [0070] (e.g. receipt of specific communications (e.g., voice call, text message, email, etc.).  Mahaffey also teaches computer readable media in paragraph [0023].  

In reference to claim 15:
Mahaffey and Meyr teach the computer program product as recited in claim 14, Mahaffey teaches wherein the locations are determined based upon both (i) the context of the device and (ii) the historical data (i.e. ... monitor the applications and activities executed or performed by the mobile devices, as well as their usage contexts...Using this information, process 106 can manage the display of icons on the appropriate mobile devices....applications 202, 204 that are installed on mobile device 200 may be represented by icons.... application usage history on the mobile device... tracks or monitors the usage of applications... tracks the usage and context of applications on the mobile device.....The system records which apps are used when and where. The system keeps statistics on how frequently each app is used in time intervals and geographic regions, or in other semantic contexts that can be associated with or derived from geographic location, such as home or work, commuting or traveling, or weekday or weekend, or similar DOW/TOD times..... or any other relevant data that provides information regarding usage of the device, or any combination of these characteristics ... An initial determination is made to decide whether or not an icon is displayed at all.... additional types of context regions can be defined by the occurrence of a discrete event occurring on or perceived/sensed by the mobile device. These occurrences are typically triggered by a function of the mobile device itself, such as the receipt of a call, text,. include receipt of specific communications (e.g., voice call, text message, email, etc.) or from a particular sender or class of sender (e.g., co-worker, student, etc.), and so on...... modify a location of an icon as part of the modification of displaying an icon... one or more areas of the screen may be more desirable or attention-getting than other regions of the screen.... the center of the screen or the upper left corner may be more desirable than other areas in which to place frequently used app icons.... - Paragraphs 4, 24, 31-43, 70-78), wherein the historical data comprises contexts in which the applications have been used via a set of other devices not associated with a user of the device (i.e. …app usage history from a different device… - Paragraph 57).

In reference to claim 19:
Mahaffey and Meyr teach the computer program product as recited in claim 14, Mahaffey teaches wherein the context comprises at least one of sounds or words detected at the device (i.e. ... Other trigger-events defining a context region can include receipt of specific communications (e.g., ... voice call, text message,... etc.).... - Paragraph 70).

In reference to claim 20:
Mahaffey and Meyr teach the computer program product as recited in claim 14, Meyr teaches wherein the content of the electronic messages that have been received via the device Sticky message 366 contains text from an email message, text message or the like...” - Paragraph 38; Note, again, content can be anything so it can also include content about a purchase).  The motivation is the same as in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Xia (US PGPUb. No. 2008/0104018).
Page 4
In reference to claim 5:
Mahaffey and Meyr teach the method as recited in claim 1, Mahaffey and Meyr do not explicitly teach wherein the modifying comprises modifying a color of the first icon from a first color to a second color based upon the change to the status of the event indicated in the content of the first electronic mail message.  However, Xia teaches “... an object might flash, change color, rotate, or otherwise change to indicate that an event has occurred...” (Paragraph 30).  Again, using to color to indicate a change in status of an event related to an application represented by an icon is common in the art, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Meyr to include the teachings of Xia to utilize colors as a way to indicate a status or change of a status.  Such a person would have been motivated to make this combination according to the aspects of the present invention because color is intuitive, quick and easy to be noticed.

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Ku et al. (US PGPub. No. 2013/0138723) (hereinafter Ku).

In reference to claim 6:
Mahaffey and Meyr teach the method as recited in claim 1, comprising: Mahaffey teaches presenting a second icon associated with a geographical location (i.e. .... the Yelp application might work fine in San Francisco but there may be better apps or websites to suggest places to eat when the user is Beijing, Seoul, or Moscow. The system provides possible substitute apps to the user that help optimize device functionality... - Paragraph 40), Mahaffey and Meyr do not teach modifying an appearance of the second icon based upon a distance of the mobile device from the geographical location.  However, Ku teaches “...determine that the client device is within a certain proximity to a store and can update the dynamic icon with a store-specific sale...” (Paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Meyr to include the teachings of Ku to modify the icon associated with the store as user approaches the store.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it can entice the user to shop the store (Paragraph 8).

In reference to claim 8:
Mahaffey, Meyr and Ku teach the method as recited in claim 6, Ku teaches wherein the modifying the appearance of the second icon comprises modifying, by the processor, the appearance of the second icon based upon a change to the distance of the mobile device from the geographical location (i.e. ...determine that the client device is within a certain proximity to a store and can update the dynamic icon with a store-specific sale... - Paragraph 8).  The motivation to combine Mahaffey, Meyr and Ku is the same as in claim 6.

In reference to claim 13:

- Claim 13 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Chaudhri et al. (US PGPub. No. 2009/0061841) (hereinafter Chaudhri).

In reference to claim 16:
Mahaffey and Meyr teach the computer program product as recited in claim 14, Mahaffey and Meyr do not teach wherein the context comprises a current brightness detected at the device. However, Chaudhri teaches “...the mobile device 501 can include an ambient light sensor 170 (FIGS. 1A-1B) to detect the level of brightness...” (Paragraph 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Meyr to include the teachings of Chaudhri to have the context to also include detecting level of brightness.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the brightness of the display device can be adjusted accordingly (Paragraph 93).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Marino, JR. et al. (US PGPub. No. 2014/0037107) (hereinafter Marino).

In reference to claim 17:
Mahaffey and Meyr teach the computer program product as recited in claim 14, Mahaffey and Meyr do not teach wherein the context comprises a current headphone status, the current headphone status indicating whether a user has plugged headphones into the device.
However, Marino teaches “...the status indicator 924 may indicate that a headphone is plugged into a player...” (Paragraph 99). Note that Mahaffey already teaches that applications and activities executed or performed by the mobile devices are being monitored and displayed via icon(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Meyr to include the teachings of Marino to have the context to also include a headphone status.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can easily recognize if the headphone is functioning.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US PGPub. No. 2014/0201681; Date: Jul. 17, 2014) (hereinafter Mahaffey) in view of Meyr (US PGPub. No. 2012/0216127) and in further view of Blue (US PGPub. No. 2014/0071036).

In reference to claim 18:
Mahaffey and Meyr teach the computer program product as recited in claim 14, wherein the determining locations is performed (i.e. ... modify a location of an icon.....center of the screen or the upper left corner may be more desirable than other areas in which to place frequently used app icons..... - Paragraphs 70-78), Mahaffey and Meyr do not teach based, at least in part, on a device profile that indicates a second context present during a particular user-selected arrangement of the plurality of icons.  However, Blue teaches “....a device profile is a particular set of device settings that are typically situationally applied... Depending on the particular situation of the mobile device, the mobile device user may want to change device profiles. For example, if the user is attending a meeting, a "quiet" device profile may be desirable, in which the notification and ring volumes are switched from audible to vibrate...” (Paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahaffey and Meyr to include the teachings of Blue to utilize a device profile.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can easily change the interface based on a device profile context.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174